Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “said”. In addition, the phrase “Fig. 1” should be deleted at the end of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claims 1-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 1, the phrase “A method for disrupting a sample of biological material” is indefinite since it is not clear what is meant by “disrupting”. Does this mean to lyse 
Regarding claim 2, the phrase "especially tissues, cells, body fluids, blood and blood products, swabs as well as feces" renders the claim indefinite because it is unclear whether the limitation(s) following the word “especially” are part of the claimed invention.  See MPEP § 2173.05(d).
On line 3 of claim 3, the phrase “the sample preparation” lacks antecedent basis. Claim 3 is indefinite since it is not clear when in the method the biological sample is irradiated with electromagnetic irradiation or heated. Is the biological sample irradiated with electromagnetic irradiation or heated while the sample is incubating? 
On lines 2-3 of claim 7, the phrase “the derivatives thereof” lacks antecedent basis. 
Claim 8 is indefinite since it is not clear when the recited additional steps occur in the method of claim 1. Do the additional steps recited in claim 8 occur after the step of “adding a neutralizing solution to the preparation” recited in claim 1? On lines 3-4 of claim 8, it is not clear what the alkylating solution and the reduction solution are added to. Are the alkylating solution and reduction solution added to the “preparation” after the neutralizing solution has been added to the preparation? On line 5 of claim 8, the phrase “the protein concentration” lacks antecedent basis. On line 7 of claim 8, the phrase “the proteins” lacks antecedent basis. On line 8 of claim 8, the phrase “the peptides” lacks antecedent basis. Claim 8 is also indefinite since it is not clear 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doellinger et al (article from bioRxiv dated August 16, 2018, submitted in the IDS filed on February 18, 2019).
Doellinger et al teach of a method for preparing a sample for proteome analysis by a mass spectrometry method. The method comprises the steps of providing a sample of a biological material such as human cells, bacteria and tissue (claim 2), adding an amount of an organic acid comprising trifluoroacetic acid (TFA, claims 1, 5-7 and 11) to the sample in order to lyse the biological material and extract proteins from the biological material, incubating the sample with the TFA for a certain time period, adding a neutralization buffer to the sample in order to neutralize the TFA in the sample and provide a pH of around 8-9 (claim 1), adding  an alkylation solution and a reduction solution to the sample (claim 8), determining a protein concentration of 
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klocker et al (EP 2,700,949, submitted in the IDS filed on February 18, 2019).
Klocker et al teach of a method for lysing a biological material, wherein the biological material comprises tumor cells. The method comprises adding a solution . 
Claim(s) 1, 5-7 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasch et al (article from Analytical Chemistry, vol. 80, pages 2026-2034, 2008, submitted in the IDS filed on February 18, 2019).
Lasch et al teach of a method for disrupting a sample of a biological material for proteome analysis by mass spectrometry. The method comprises providing a biological sample comprising microbial vegetative cells in a screw-capped Eppendorf tube (i.e. a reaction vessel), adding an amount of an organic acid comprising pure trifluoroacetic acid (TFA) to the sample in the tube (claims 1 and 5-7) which serves to lyse and disrupt the cells, incubating the sample for about 30 minutes, and neutralizing the sample by diluting the sample with HPLC-grade water (claims 1 and 11). The neutralized sample is then prepared for and analyzed by MALDI-TOF mass spectrometry in order to determine proteins and protein patterns in the sample (claim 12). See the abstract and pages 2027-2028, and 2032-2033 in Lasch et al. 
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephenson, Jr, et al (US 2014/0051113).
Stephenson, Jr et al. teach of a method for identifying microorganisms present in a biological sample based upon characterization of proteins extracted from the microorganisms, wherein the proteins are characterized using mass spectrometry (claims 1 and 12). The method comprises providing a biological sample such as blood, urine, stool, sputum or a body fluid swab in a reaction vessel (claim 2), wherein the biological sample contains microbial cells therein, lysing the microbial cells in the sample by adding . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Jr, et al (US 2014/005113). For a teaching of Stephenson, Jr et al, see previous paragraphs in this Office action. 
Stephenson, Jr et al fail to teach of adding a neutralizing solution to the preparation comprising the biological sample and the TFA lysis reagent after incubating the preparation for a period of time. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a neutralizing solution to the preparation comprising the biological sample and the TFA lysis reagent after incubating the preparation for a period of time because by doing so, the lytic action of the TFA lysis reagent would be stopped, thus helping to preserve the integrity of the proteins extracted from the microbial cells in the biological sample during the lysis. 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Jr, et al in view of Barenburg et al (US 2002/0115201). For a teaching of Stephenson, Jr et al, see previous paragraphs in this Office action. Stephenson, Jr et al fail to teach that the biological sample is subjected to microwave electromagnetic irradiation or heating during the step of lysing the microbial cells in the biological sample. 
Barenburg et al teach that the heating of biological samples with microwave radiation causes the lysis of cells within the sample. Barenburg et al teach that microwave heating is a useful technique for causing cell lysis in a biological sample. See paragraphs 0045, and 0162-0163 of Barenburg et al. 
Based upon the combination of Stephenson, Jr et al and Barenburg et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Jr et al in view of Isaac et al (US 2018/0128832). For a teaching of Stephenson, Jr et al, see previous paragraphs in this Office action. Stephenson, Jr et al fail to teach that the method further comprises the steps recited in claim 8 after the biological sample is combined and incubated with the TFA lysing agent.
Isaac et al teach of analyzing proteins extracted from a biological sample comprising a tissue sample, and analyzing the proteins by mass spectrometry. The method comprises lysing cells of a tissue sample with a lysis buffer in order to extract proteins and nucleic acids from the cells and form a preparation solution, adding an alkylating solution to the preparation solution, adding a reducing solution to the preparation solution, diluting the preparation solution, enzymatically cleaving or digesting the proteins in the preparation solution to form peptides, purifying the generated peptides by separating the peptides from the nucleic acids in the sample, and analyzing the purified peptides by mass spectrometry. See the abstract and paragraphs 0007-0008, 0023, 0062-0063, 0072-0075, 0084 and 0087 of Isaac et al. 
Based upon the combination of Stephenson, Jr et al and Isaac et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the further steps recited in claim 8 after the biological sample taught by Stephenson, . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Charles et al (US 2015/0087003) who teaches of a method for obtaining peptides; Lopez Ferrer et al who teach of a method for preparing a protein-containing sample for analysis by mass spectrometry; Denu et al who teach of lysing cells with trifluoroacetic acid; Ravva et al who teach of a method comprising lysing microbial cells using trifluoroacetic acid (TFA) and analyzing the resulting extracts with mass spectrometry; Lasch et al (WO 2020/108802) who teach of a sample reaction vessel for digesting biological material; and Doellinger et al (article from Molecular & Cellular Proteomics, vol. 19, pages 209-222, November 21, 2019) who teach of a sample preparation method for proteomics substantially the same as claimed in the instant claims. However, it is noted that the references to Lasch et al and Doellinger et al do not quality as prior art against the instant claims since both of these references were published after the effective filing date of the instant application. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 10, 2021